Bloom, J.,
dissents in a memorandum as follows: Regretfully, I find myself unable to join with my colleagues. Accordingly, I respectfully dissent and vote to modify the order appealed from to the extent of denying the motion of Bekins for summary judgment.
The facts are relatively simple although the issues flowing therefrom are not. Gerald Smith, the third-party defendant, engaged Bekins, a common carrier, to transport certain property from Houston, Texas, to New York City. Included among the items shipped were works of art, household furnishings and a 1974 Mercedes Benz automobile. Smith declared the released value* of the property to be $58,000 and paid the appropriate insurance tariff. Smith also carried insurance on the Mercedes with Aetna.
On August 28, 1979, while en route to New York, the truck carrying Smith’s property suffered an electrical malfunction and caught fire. The property it was carrying was totally destroyed. On October 19, 1979, Smith filed a claim with Bekins listing the actual value of the property shipped at $119,475. Prior thereto, he had filed a claim with Aetna for loss of the Mercedes Benz and on September 20, 1979, Aetna paid Smith the sum of $14,161.87 for the loss of the automobile. On October 5, 1979, Aetna wrote to Bekins notifying it of the fact that it insured some of Smith’s property damaged in shipment. On November 5, 1979, and again on November 8, 1979, it wrote to Consumer Claims Agency, Bekins’ claims *311agent, specifically asserting its rights as Smith’s subrogee and the amount of its claim. By letter dated November 14, 1979, Consumer acknowledged receipt of Aetna’s claim and indicated that it would be reviewed.
In the interim, Consumer investigated the loss and the value of the goods involved. It concluded that the amount of the loss was the released value. By three checks dated September 13, 1979, it paid to Smith the sum of $5,000. By an additional three checks dated October 29, 1979, after Aetna had notified Bekins that it was the insurer of some of Smith’s property involved in the loss, Consumer paid Smith an additional sum of $5,000. By check dated November 19, 1979, some two weeks after Aetna had sent its letter to Consumer asserting its claim for $14,161.87 as Smith’s subrogee, Consumer issued a check to Smith for $48,000 representing the balance of the released value.
This action was then brought. Bekins vouched in Smith as a third-party defendant asserting that in the event it is liable to Aetna on the ground that Aetna was subrogated in part to Smith’s claim against it, then it is entitled to recoup from Smith the amount required to be paid by it to Aetna.
After issue had been joined Bekins moved for summary judgment. Aetna cross-moved for the same relief. Special Term granted Bekin’s motion and denied Aetna’s cross motion, noting that Bekins’ limit of liability was $58,000; that it has paid that amount and cannot be compelled to pay more.
We think that the focus of Special Term’s attention was misdirected. It is axiomatic that an insured is entitled to but one recovery for his loss (cf 8A [rev vol] Appleman, Insurance Law and Practice § 4907.35). As a consequence, equity has fashioned the doctrine that "an insurer who pays claims against the insured for damages caused by the default or wrongdoing of a third party is entitled to be subrogated to the rights which the insured would have had against such third party” (Ocean Acc. & Guar. Corp. v Hooker Electrochemical Co., 240 NY 37, 47). However, the recovery must be bottomed on the same claim (Hamilton Fire Ins. Co. v Greger, 246 NY 162). Where the claims are different in nature, the doctrine of subrogation has no application. Here, Smith was covered by two different policies. One, issued by Bekins, was limited specifically to the period while the property was in its custody as carrier. It encompassed all the property shipped, including the Mercedes Benz. The other, issued by Aetna, covered only the Mercedes Benz and was general in nature; unlimited as to the circumstances of the loss.
*312However, for the loss of the automobile Smith was entitled to be paid only once. Payment to Smith, made under both of the policies, exceeded $72,000. Some part of the payment made by Bekins covered the Mercedes. The entire payment made by Aetna covered only the Mercedes. While the claim interposed by Smith with Bekins asserts that the value of the property destroyed exceeded $119,000, there has never been any judicial valuation of that property. The elasticity of Smith’s sense of value is manifested by comparison of the value stated in the claim with the assertion contained in the first counterclaim set forth in his answer to Bekins’ third-party complaint, where he alleges that the value of the household goods shipped was in excess of $200,000 and the value of the five-year-old Mercedes Benz was in excess of $20,000. This disparity in claimed values makes all the more important an impartial valuation of the property shipped to insure that the total amount paid both by Bekins and Aetna did not exceed the value of the property destroyed.
Additionally, the facts make evident that Bekins and Aetna were coinsurers as to the Mercedes Benz. Upon a determination of the value of the property insured, there may have to be an allocation of the value of the Mercedes Benz to the value of all of the property destroyed and an apportionment of loss to Bekins and Aetna based on that allocation in order to determine the degree to which Aetna is entitled to be subrogated. It is obvious, therefore, that there are questions of fact which preclude the granting of summary judgment to either party.
It is somewhat unfortunate that Bekins did not invoke the available remedy of interpleader (CPLR 1006). Having been notified by Aetna that it was claiming Smith’s subrogee Be-kins could have obviated the problem by withholding the amount claimed, bringing an action in interpleader against both Aetna and Smith, and paying the amount withheld into court, thus relieving itself of any further possible liability. It did not avail itself of this remedy.

 Released value is defined as "the value agreed upon by the shipper and the carrier” (National Bus Traffic Assn, v Interstate Commerce Commn., 613 F2d 881, 882). It does not reflect the actual value.